Title: Abigail Adams to John Adams, 13 March 1797
From: Adams, Abigail
To: Adams, John


        
          my Dearest Friend
          Quincy March 13th 1797
        
        Dr Tufts has been consulted by me respecting the leaseing our places, and we have come to an agreement with the Tennants, who in proportion to the rise of Labour & produce, Annually expect more & more indulgences. a Farmer cannot be content with the profits he once made. he will tell you, the Day Labourer fares better, which is true. I meet with so many difficulties, that I wish Sometimes that we had not but one Farm. Dr Tufts thinks it would be better for your interest, under certain restrictions to lease out the places for a sum of Money. but this is for future consideration. Burrel I have agreed to find him a yoke oxen & cart, he to be at the expence of keeping them in order French I have agreed to find a mate for his steer. his Father has one of the same Age, for which he asks 35 Dollors. this being agreed to, the next thing was wood, to be found all their Wood. this I absolutely refused, and we came very near parting upon the Subject. after much conversation, Dr Tufts advised to stipullating a certain Sum, to be allowd for wood. I can only say I have Done the best I could. Trask wants employ. Dr Tufts

says that the Bushes behind Belchers House wants clearing up in the medow and Burrel says those in curtis Pasture which our people cut two years ago want again to be attended to. The spring is advancing but the Month of March has been one cold Bluster as yet and greatly impeeds our advance in buisness, which will occasion a press of Buisness Soon. I have several matters which I should wish to Do as Soon as it will answer among the number is painting the House & Fence, and finishing the Chamber in the out House. We shall want it much When you return for the additional Servants you will bring with you.
        I have many more things to Say, but will not at present take up more of your Time.
        as ever / yours
        
          A Adams
        
      